Bijur, J.
Plaintiff sued for personal injuries caused by an automobile truck. The evidence shows, with*306out contradiction, that the truck was owned hy the defendant, and that the wages of the chauffeur were paid by the defendant; that the truck, however, was rented out to another concern, the Turner Company, which was engaged in snow removal; that the chauffeur took his instructions from that company, and that, in point of fact, although his wages were, under the agreement, to be paid by the defendant, he, personally, had been hired for this job by the Turner Company. Under the circumstances, if there is any liability, it is that of the Turner Company and not of the defendant under the rule which we have followed in Di Salvo v. Larkin & Son, Inc., 83 Misc. Rep. 111. See, also, Hanatsek v. Wilson, 161 App. Div. 634.
Judgment reversed and new trial granted, with costs to appellant to abide event.
Seabury and Cohalan, JJ., concur.
Judgment reversed.